BLODGETT, P. J.
Heard upon motion to adjudge respondent in con*68tempt for failure to comply with an order entered in said case by Mr. Justice Carpenter. The order was made in a temporary restraining order duly entered until a hearing upon the merits in said cause.
For complainants: Burdick, Corco-ran & Peekham.
For respondents: Robert M. Daunin.
The evidence discloses that respondent has not complied with such restraining order but has ignored the same.
Respondent is adjudged in contempt of which it may purge itself by payment of a penalty of one hundred dollars on or before November 17, 1930.